DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(a), claims 11-20 (directed to non-elected combination), previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/04/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Authorization for this examiner’s amendment was given in an interview with attorney Tye Biasco on 06/03/2022.
The application has been amended as follows: 
Claim 1 has been deleted in its entirety and replaced with:
- - A top cap for a multi-position ladder comprising: 
a tread having two ends, each tread end directly mounted to one of a pair of ladder hinges wherein each hinge has a pair of hinge extensions, the tread having a tread planar surface; and
a utility tray operably connectable to the tread, the utility tray having a planar top surface; wherein the top cap has a ladder extension position wherein, in the ladder extension position each respective pair of the hinge extensions of the pair of ladder hinges are inline; wherein, in the ladder extension position the tread planar surface of the tread faces upward and the planar top surface of the utility tray faces downward; and 
wherein the top cap has a stepladder position; wherein in the stepladder position each respective pair of the hinge extensions of the pair of ladder hinges form an angle between 10 and 45 degrees; and wherein in the stepladder position the planar top surface of the utility tray faces upward and the tread planar surface of the tread faces downward. - - 
Claim 5, line 2: the word “rivoted” has been deleted and replaced with the word --riveted --. 
Claim 8, line 2: numeral “11” has been deleted and replaced with numeral -- 1 --. 
Claim 10, line 2: the word “planar” has been deleted and replaced with article --the --. 
Claim 11 has been deleted in its entirety and replaced with:
- - A multi-position ladder comprising: 
two hinges each hinge having a pair of hinge extensions and an inside surface; 
two pairs of rails, each pair of rails matedly attached to a respective hinge; 
a plurality of rungs being attached between each pair of rails, each rung having a step surface; 
wherein the multi-position ladder is configured to be movable between an extension position and a stepladder position, wherein in the extension position each respective pair of the hinge extensions of the two hinges are inline; and 
wherein in the extension stepladder position each respective pair of the hinge extensions of the two hinges form an angle of less than 180 degrees and more than zero degrees; 
a ladder top cap comprising: 
a planar tread having two ends, each tread end directly attached to a respective hinge inside surface, the tread having a tread planar surface; and 
a utility tray operably connectable to the tread, the utility tray having a planar top surface; 
wherein when the multi-position ladder is in the extension position, the tread planar surface is generally parallel to the step surface of the rungs and the planar top surface of the utility tray is facing downward; and 
when the multi-position ladder is in the stepladder position the planar top surface of the utility tray is generally parallel to the step surface of the rungs and the tread planar surface of the tread is facing downward. --.
Claim 14, line 2: the word “to” has been deleted and replaced with the word -- top --.
Claim 15, line 2: the word “rivoted” has been deleted and replaced with the word --riveted --. 
Claim 17 has been deleted in its entirety and replaced with:
- - A multi-position ladder comprising: 
two hinges each hinge having a pair of hinge extensions and an inside surface; 
two pairs of rails, each pair of rails matedly attached to a respective hinge; 
a plurality of rungs being attached between each pair of rails, each rung having a step surface; 
wherein the multi-position ladder is configured to be movable between an extension position and a stepladder position, wherein in the extension position each respective pair of the hinge extensions of the two hinges are inline; and 
wherein in the extension stepladder position each respective pair of the hinge extensions of the two hinges form an angle between 10 and 45 degrees; 
a ladder top cap comprising: 
a step having two ends, each step end directly attached to a respective hinge inside surface, the step having a step planar surface; and 
a utility tray operably connectable to the step, the utility tray having a planar top surface; 
wherein when the multi-position ladder is in the extension position, the step planar surface is generally parallel to the step surface of the rungs and the planar top surface of the utility tray is facing downward; and 
when the multi-position ladder is in the stepladder position the planar top surface of the utility tray is generally parallel to the step surface of the rungs and the step planar surface of the tread is facing downward. --.
Claim 19, line 2: the word “to” has been deleted and replaced with the word -- top --.
Claim 20, line 2: the word “rivoted” has been deleted and replaced with the word --riveted --. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitation “wherein, in the ladder extension position the tread planar surface of the tread faces upward and the planar top surface of the utility tray faces downward; and wherein the top cap has a stepladder position; wherein in the stepladder position the hinge extensions of each hinge of the pair of ladder hinges form an angle between 10 and 45 degrees; and wherein in the stepladder position planar top surface of the utility tray faces upward and the tread planar surface of the tread faces downward”, “wherein when the multi-position ladder is in the extension position, the tread planar surface is generally parallel to the step surface of the rungs and the planar top surface of the utility tray is facing downward; and when the multi-position ladder is in the stepladder position the planar top surface of the utility tray is generally parallel to the step surface of the rungs and the tread planar surface of the tread is facing downward” and “wherein when the multi-position ladder is in the extension position, the step planar surface is generally parallel to the step surface of the rungs and the planar top surface of the utility tray is facing downward; and when the multi-position ladder is in the stepladder position the planar top surface of the utility tray is generally parallel to the step surface of the rungs and the step planar surface of the tread is facing downward” in addition to the rest of the limitations of claims 1, 11 and 17 reads over the prior art. The arrangement of a tread or a step mounted to the hinges of a ladder where in the extension position the tread surface faces up and the utility tray is facing down and, in the stepladder, position they reverse 180s degrees i.e. the tray is facing upwards and the tread surface is facing downwards, reads over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M.M/Examiner, Art Unit 3634                                         /COLLEEN M CHAVCHAVADZE/                                                                               Primary Examiner, Art Unit 3634